Case 6:21-cv-00975-PGB-DCI Document 145 Filed 09/01/21 Page 1 of 3 PageID 4780




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION



  LUCAS WALL,

                       Plaintiff,

           v.                                     Case No. 6:21-cv-975-PGB-DCI

  CENTERS FOR DISEASE
  CONTROL AND PREVENTION,
  et al.,

                       Defendants.


                                         NOTICE

        Federal Defendants file this notice to inform the Court and the other parties that

 the Transportation Security Administration (TSA) Security Directives and Emergency

 Amendment (collectively, the “Security Directives”) challenged in this case have now

 been extended through January 18, 2022. See TSA, National Press Release, TSA

 Extends Face Mask Requirement Through January 18, 2022, https://go.usa.gov/xFz2Y.

 The extension was implemented by issuance of renewed Security Directives to all

 regulated entities.     Those documents, which are attached to this Notice, are

 substantively identical to the directives referenced in the parties’ prior filings and which

 expire on September 13, 2021, except for the dates of effect and expiration. Federal

 Defendants have also attached a signed Action Memorandum, by which TSA

 Administrator David P. Pekoske formally approved renewal of the Security Directives.
Case 6:21-cv-00975-PGB-DCI Document 145 Filed 09/01/21 Page 2 of 3 PageID 4781




       Dated: September 1, 2021           Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          KARIN HOPPMANN
                                          Acting United States Attorney

                                          ERIC B. BECKENHAUER
                                          Assistant Branch Director

                                     By: /s/ Stephen M. Pezzi
                                         MARCIA K. SOWLES
                                           Senior Trial Counsel
                                         STEPHEN M. PEZZI
                                           Trial Attorney
                                         United States Department of Justice
                                         Civil Division
                                         Federal Programs Branch
                                         1100 L Street NW
                                         Washington, DC 20005
                                         Telephone: 202-305-8576
                                         Email: stephen.pezzi@usdoj.gov

                                          ADAM R. SMART
                                          Assistant United States Attorney
                                          USA No. 195
                                          400 W. Washington Street, Suite 3100
                                          Orlando, Florida 32801
                                          Telephone: (407) 648-7500
                                          Facsimile: (407) 648-7588
                                          Email: adam.smart@usdoj.gov

                                          Counsel for the Federal Defendants




                                      2
Case 6:21-cv-00975-PGB-DCI Document 145 Filed 09/01/21 Page 3 of 3 PageID 4782




                            CERTIFICATE OF SERVICE

       Although Plaintiff is proceeding pro se, he has been authorized by the Court to

 use the CM/ECF system. ECF No. 14. Accordingly, Plaintiff (along with counsel for

 all other parties) will receive service of this filing through the CM/ECF system.


                                                /s/Stephen M. Pezzi
                                                STEPHEN M. PEZZI
                                                Trial Attorney
                                                United States Department of Justice




                                            3
